 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   STEVE JOEL MOFFETT, SR.,                                  Case No. 2:18-CV-01678-GMN-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   KEOLIS TRANSIT AMERICA, INC., and
     DOES 1-10,
 8
                    Defendants.
 9

10          Before the Court is Defendant Keolis Transit America, Inc.’s Motion for Protective Order
11   (ECF No. 83) and Motion to Shorten Time (ECF No. 84). In its Motion to Shorten Time, Defendant
12   explains that because a deposition of a former executive is set for February 7, 2020, and Plaintiff
13   (who is pro se) has refused to vacate the deposition, shortened time is appropriately granted.
14          Defendant’s objection to Plaintiff’s deposition notice of its former executive is based solely
15   on the fact that the individual is, in fact, “no longer the company’s CEO” and “is no longer an
16   employee” of Defendant. Defendant states that it would have other objections to Plaintiff’s
17   deposition notice if the former CEO were still an employee. Defendant does not indicate that
18   Plaintiff is precluded from seeking the deposition of its former CEO, but apparently leaves other
19   potential objections to that individual (or counsel, if any) should a subpoena and notice to the former
20   CEO be served. Defendant makes reasonable, albeit obviously hasty arguments.
21          Plaintiff shall be entitled to respond to Defendant’s Motion for Protective Order (ECF No.
22   83) on shortened time. Plaintiff’s response shall therefore be due on or before January 27, 2020.
23   Plaintiff’s response shall be limited to the single issue raised in Defendant’s Motion for Protective
24   Order; that is, the individual Plaintiff seeks to depose is not an employee of Defendant and, therefore,
25   Defendant cannot be required to produce this individual for deposition.
26          Accordingly,
27          IT IS HEREBY ORDERED that Defendant’s Motion for Order Shortening Time (ECF No.
28   84) is GRANTED.
                                                       1
 1          IT IS FURTHER ORDERED that Plaintiff shall have through 5 p.m. on January 27, 2020 to

 2   file a response to Defendant’s Motion for Protective Order. Plaintiff’s response shall be limited to

 3   the issue raised by Defendant as stated above. Plaintiff’s response should be concise.

 4          IT IS FURTHER ORDERED that a reply shall not be permitted except by leave of Court.

 5

 6          DATED: January 17, 2020

 7

 8

 9
                                                  ELAYNA J. YOUCHAH
10                                                UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
